                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

JAMES ETHAN MACHAUF                )
                                   )
Plaintiff,                         )
                                   )
               v.                  )     Case No. 20-00218-CV-W-HFS
DENIS R. MCDONOUGH,                )
Secretary of Department of         )
Veterans Affairs                   )
                                   )
                                   )
Defendant.                         )


                                         ORDER
         The parties have jointly filed a motion requesting a stay in all proceedings in

this case for 90 days. In support of the motion, the parties state that defendant

has a deadline of June 29, 2021, to file a responsive pleading in a similar case

presently assigned as 21-00229-BCW, and seek a stay in this matter until such

time as the pleading is filed.


         The request is reasonable, and the motion (Doc. 14) is GRANTED. All

proceedings in this case are hereby STAYED for 90 days from the date of this

order.




          Case 4:20-cv-00218-HFS Document 15 Filed 05/04/21 Page 1 of 2
                                    s/ Howard F. Sachs
                                   ____________________________
                                   HOWARD F. SACHS
                                   UNITED STATES DISTRICT JUDGE

May 4, 2021

Kansas City, Missouri




        Case 4:20-cv-00218-HFS Document 15 Filed 05/04/21 Page 2 of 2
